EXHIBIT 10.1

AMENDMENT

TO

CONFIDENTIALITY AGREEMENT

THIS Amendment (this “Amendment”) is made as of August 5, 2019 to that certain
CONFIDENTIALITY AGREEMENT (the “Confidentiality Agreement”), dated as of
February 8, 2019, made by and among Apogee Enterprises, Inc., a Minnesota
corporation (the “Company”) and Engaged Capital LLC, Engaged Capital Flagship
Master Fund, LP, Engaged Capital Co-Invest VIII, LP, Engaged Capital Flagship
Fund, LP, Engaged Capital Flagship Fund, Ltd., Engaged Capital Holdings, LLC and
Glenn W. Welling (collectively, “Engaged Capital”). Capitalized terms not
defined herein shall have the meanings ascribed to such terms in the
Confidentiality Agreement.

The Company and Engaged Capital hereby acknowledge and agree as follows:

Paragraph 8 of the Confidentiality Agreement shall be amended to replace the
first sentence of such paragraph in its entirety with the following “The Company
shall hold its 2019 annual meeting of shareholders (the “2019 Annual Meeting”)
no earlier than 45 days after the Termination Date and the Company agrees not to
file its preliminary proxy statement in connection with the 2019 Annual Meeting
prior to the Termination Date.”

Paragraph 9 of the Confidentiality Agreement shall be amended to replace the
words “the date that is six months from the effective date of this Agreement”
with “September 15, 2019.”

For the avoidance of doubt, Engaged Capital shall be permitted to file an
amendment to its Schedule 13D in respect of the Company regarding the fact that
this Amendment has been entered into and attaching a copy of this Amendment as
an exhibit thereto.

Except as expressly amended hereby, the Confidentiality Agreement remains
unchanged and in full force and effect according to the terms originally stated
therein. This Amendment may be executed in multiple counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same agreement.

*  *  *  *  *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

Apogee Enterprises, Inc. By:   /s/ Patricia A. Beithon   Name:   Patricia A.
Beithon   Title:   General Counsel and Secretary

 

Engaged Capital Flagship Master Fund, LP By:  

Engaged Capital, LLC

General Partner

By:   /s/ Glenn W. Welling   Name:   Glenn W. Welling   Title:   Founder and
Chief Investment Officer

 

Engaged Capital Co-Invest VIII, LP By:  

Engaged Capital, LLC

General Partner

By:   /s/ Glenn W. Welling   Name:   Glenn W. Welling   Title:   Founder and
Chief Investment Officer

 

Engaged Capital Flagship Fund, LP By:  

Engaged Capital, LLC

General Partner

By:   /s/ Glenn W. Welling   Name:   Glenn W. Welling   Title:   Founder and
Chief Investment Officer

 

Engaged Capital Flagship Fund, Ltd. By:   /s/ Glenn W. Welling   Name:   Glenn
W. Welling   Title:   Director

 

SIGNATURE PAGE TO AMENDMENT TO CONFIDENTIALITY AGREEMENT



--------------------------------------------------------------------------------

Engaged Capital, LLC By:   /s/ Glenn W. Welling   Name:   Glenn W. Welling  
Title:   Founder and Chief Investment Officer

 

Engaged Capital Holdings, LLC By:   /s/ Glenn W. Welling   Name:   Glenn W.
Welling   Title:   Sole Member

 

/s/ Glenn W. Welling Glenn W. Welling

 

SIGNATURE PAGE TO AMENDMENT TO CONFIDENTIALITY AGREEMENT